United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-3885
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                 Timothy G. Seales

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                   for the District of South Dakota - Rapid City
                                   ____________

                              Submitted: May 7, 2013
                                Filed: May 9, 2013
                                  [Unpublished]
                                  ____________

Before LOKEN, MELLOY, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

      Timothy Seales pleaded guilty to failing to pay child support, in violation of
18 U.S.C. § 228(a)(3), and the district court1 imposed a sentence of three years of

      1
       The Honorable Jeffrey L. Viken, Chief Judge, United States District Court for
the District of South Dakota.
unsupervised probation. This appeal followed, in which counsel moved to withdraw
and filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing that the
court committed plain error at the change-of-plea hearing by failing to confirm
whether Seales understood that any statement he made under oath could be used in
a prosecution for perjury or false statement, as mandated by Federal Rule of Criminal
Procedure 11(b)(1)(A). The notice of appeal was untimely, and this frivolous issue
was not raised in the district court. By proceeding in this fashion, the Assistant
Federal Public Defender obligated our court to review the record under Penson v.
Ohio, 488 U.S. 75 (1988). Though a waste of our resources, we have done so and
find no nonfrivolous issues. Accordingly, we affirm the judgment of the district court
and decline to rule on counsel’s motion to withdraw.
                        ______________________________




                                         -2-